Citation Nr: 1824062	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), effective April 9, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for PTSD and assigned an initial 10 percent rating, effective April 9, 2009.  In subsequent rating decisions the AOJ granted a 30 percent rating, effective June 7, 2011, and later AOJ increased his PTSD to 30 percent disabling for the entire appeal period.  Since the 30 percent rating is not the maximum schedular rating available, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a March 2013 hearing.  A transcript of that hearing is included in the claims file. 

The case was most recently before the Board in April 2017, when it was remanded for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his service-connected PTSD warrants a higher rating than currently assigned, particularly as it relates to exacerbation of his condition by his other service-connected conditions including diabetes mellitus, type II, seizure disorder, and hypertension. 

By way of background, the April 2017 Board remand ordered the AOJ to obtain a supplemental medical opinion from the May 2014 VA Disability Benefits Questionnaire (DBQ) examiner (or a suitable substitute) if additional PTSD medical records were received.  As the claims file includes compensation and pension records interchange (CAPRI) records documenting mental health treatment which was associated with the claims file subsequent to the Board remand, an additional medical opinion is warranted.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Pertinently, the December 2016 treatment records note that the Veteran experienced increased stress at work, and increased psychiatric symptoms as such the VA clinician suggested that the Veteran take additional sick time off from work.  Moreover, throughout the record it is documented that the Veteran intermittently reported suicidal ideations, including in the clinical setting in October 2012, at his March 2013 hearing, again in the clinical setting in July 2013, and on examination in May 2014.  

As such, the Board ultimately finds that additional VA examination is warranted to correct the deficiency in the AOJ's handling of the prior remand, and to determine the current severity of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his psychiatric disability. 

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran at the March 2013 hearing as well as the written statements submitted in support of his claim.  The examiner should also address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.

2.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

